                                                                           Case 2:20-cv-06272-CBM-AGR Document 33 Filed 12/04/20 Page 1 of 2 Page ID #:291




                                                                                           1   Eric J. Bakewell (SBN 241529)
                                                                                                EJBakewell@Venable.com
                                                                                           2   Melissa C. McLaughlin (SBN 273619)
                                                                                                MCMclaughlin@Venable.com
                                                                                           3   Matthew J. Busch (SBN 307396)
                                                                                                MJBusch@Venable.com
                                                                                           4   VENABLE LLP
                                                                                               2049 Century Park East, Suite 2300
                                                                                           5   Los Angeles, California 90067
                                                                                               Telephone: (310) 229-9900
                                                                                           6   Facsimile: (310) 229-9901
                                                                                           7   Attorneys for Plaintiff
                                                                                           8   Academy of Television Arts & Sciences

                                                                                           9                       UNITED STATES DISTRICT COURT
                                                                                          10                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                          11
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   ACADEMY OF TELEVISION ARTS & Case No.: 2:20-CV-06272-CBM-AGRx
                                                                                               SCIENCES, a California nonprofit
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   corporation,
                                                                           310-229-9900




                                                                                          14                           Plaintiff,        ORDER FOR: (1) ENTRY OF
                                                                                                           v.                            PERMANENT INJUNCTION; AND
                                                                                          15                                             (2) DISMISSAL WITH PREJUDICE
                                                                                                                                         [JS-6]
                                                                                          16   JULIEN’S AUCTIONS LLC, a
                                                                                               Delaware limited liability company; and
                                                                                          17   DOES 1 through 10,
                                                                                          18                           Defendants.       Action Filed: July 14, 2020
                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                                                [PROPOSED] ORDER
                                                                                               50597235
                                                                           Case 2:20-cv-06272-CBM-AGR Document 33 Filed 12/04/20 Page 2 of 2 Page ID #:292




                                                                                           1              In consideration of the Stipulation for: (1) Entry of Permanent Injunction;
                                                                                           2   and (2) Dismissal with Prejudice, filed by Plaintiff Academy of Television Arts &
                                                                                           3   Sciences (“ATAS”) and Defendant Julien’s Auctions, LLC (“Julien’s)
                                                                                           4   (collectively, the “Parties”), and for good cause shown, IT IS HEREBY
                                                                                           5   ORDERED that:
                                                                                           6              1.    The Parties’ Stipulation (Dkt. No. 32) is approved.
                                                                                           7              2.    The Preliminary Injunction granted by the Court on July 23, 2020
                                                                                           8   (Dkt. No. 24) relating to the sale, auction, or transfer of the 1971, 1972, 1973, and
                                                                                           9   1975 Valerie Harper Emmy Statuettes (the “Harper Statuettes”) is converted to a
                                                                                          10   Permanent Injunction.
                                                                                          11              3.    Julien’s and its officers, agents, servants, employees, attorneys, and all
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   those working in concert with Julien’s are permanently enjoined from reproducing,
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   distributing, displaying, promoting, offering for sale, selling, auctioning,
                                                                           310-229-9900




                                                                                          14   advertising, or otherwise transferring the Harper Statuettes.
                                                                                          15              4.    Any and all claims by Julien’s to the bond in the amount of $15,000
                                                                                          16   posted by ATAS on July 20, 2020 (Dkt. No. 23) (the “Bond”) are waived and
                                                                                          17   released. Additionally, the Bond is exonerated.
                                                                                          18              5.    This action is dismissed with prejudice upon entry of the Permanent
                                                                                          19   Injunction, with each party to bear its own costs and attorneys’ fees.
                                                                                          20              6.    The Court shall retain jurisdiction of this matter to enforce the terms
                                                                                          21   of the settlement agreement between the parties and the Permanent Injunction.
                                                                                          22              IT IS SO ORDERED.
                                                                                          23

                                                                                          24
                                                                                               Dated: DECEMBER 4, 2020                        _________________________________
                                                                                                                                              CONSUELO B. MARSHALL
                                                                                          25                                                  United States District Judge
                                                                                          26
                                                                                                                                                 CC: FISCAL
                                                                                          27

                                                                                          28
                                                                                                                                             1
                                                                                                                                                                        [PROPOSED] ORDER
                                                                                               50597235
